Case: 13-30223       Document: 00512444142         Page: 1     Date Filed: 11/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 18, 2013
                                     No. 13-30223
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES WARD,

                                                  Plaintiff-Appellant

v.

LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS,
Time Computation Legal Department; JAMES M. LEBLANC,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:12-CV-2676


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       James Ward, Louisiana prisoner # 440314, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C.
§§ 1915(e)(2)(B) and 1915A(b)(1) as frivolous and for failure to state a claim upon
which relief could be granted. In his complaint, Ward had argued that Louisiana
Revised Statute 15:571.3(D) was being applied in violation of his due process




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30223     Document: 00512444142      Page: 2    Date Filed: 11/18/2013

                                  No. 13-30223

rights and the Ex Post Facto Clause to render him ineligible, based on his prior
conviction of aggravated assault, to earn good time credits.
      We review de novo the dismissal of Ward’s complaint, accepting the facts
alleged in the complaint as true and viewing them in the light most favorable to
the plaintiff. See Green v. Atkinson, 623 F.3d 278, 279 (5th Cir. 2010).
      Ward argues, as he did in the district court, that Louisiana Revised
Statute 15:571.3(D) is being applied in his case in violation of the Ex Post Facto
Clause. He contends that his ability to earn good time credits should not be
limited because the statute did not go into effect until after he was convicted of
the 1992 aggravated assault that triggered its application.
      Recidivist statutes do not implicate the Ex Post Facto Clause. Gryger v.
Burke, 334 U.S. 728, 732 (1948). Because, as Ward concedes, Louisiana Revised
Statute 15:571.3(D) was enacted in 1994, before Ward committed the armed
robbery offense for which he is currently serving a sentence, the law was not
applied retroactively. See United States v. Rasco, 123 F.3d 222, 227 & n.1 (5th
Cir. 1997).
      Ward contends that the district court, in denying his complaint, failed to
follow a particular line of Supreme Court cases which he contends signal a
return to the ex post facto ruling set forth in Calder v. Bull, 3 U.S. 386, 390
(1798). He also asserts that the district court erred by holding that he received
notice of the statute when, in fact, he was never personally notified of its
enactment. The district court gave the necessary attention to cases citing to
Calder. Personal notification of a law’s enactment is not required in order to
satisfy due process. Thus, neither of these arguments has merit. See United
States v. Camacho-Dominguez, 905 F.2d 82, 84 (5th Cir. 1990).
      The district court’s dismissal of Ward’s § 1983 complaint as frivolous and
for failure to state a claim counts as a strike for purposes of 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Ward is
CAUTIONED that if he accumulates three strikes, he will not be able to proceed

                                         2
    Case: 13-30223       Document: 00512444142   Page: 3   Date Filed: 11/18/2013

                                  No. 13-30223

in forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED




                                        3